        Case 4:21-cv-02531 Document 1 Filed on 08/05/21 in TXSD Page 1 of 9




                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION


 QUSAI H. SHARIRI,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                        CASE NO.4:21-cv-02531

 CREDIT COLLECTION SERVICES, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.



                                           COMPLAINT

        NOW comes QUSAI H. SHARIRI (“Plaintiff”), by and through the undersigned attorney,

complaining as to the conduct of CREDIT COLLECTION SERVICES, INC. (“Defendant”) as

follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq., and the Texas Debt Collection Act (“TDCA”), Tex. Fin.

Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C § 1692, as well as 28 U.S.C. §§ 1331 and 1337, as the

action arises under the laws of the United States. Supplemental jurisdiction exists for the state law

claim pursuant to 28 U.S.C. § 1367.




                                                  1
         Case 4:21-cv-02531 Document 1 Filed on 08/05/21 in TXSD Page 2 of 9




      3. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant conducts business

in the Southern District of Texas and a substantial portion of the events or omissions giving rise to

the claims occurred within the Southern District of Texas.

                                               PARTIES

      4. Plaintiff is a consumer over 18 years of age and resides in Tomball, Texas which is located

within the Southern District of Texas.

      5. Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

      6. Defendant is a third-party debt collector that claims to be “recognized as one of the nation’s

largest and most respected collection firms.”1 Defendant is incorporated in the Commonwealth of

Massachusetts and has its principal place of business at 240 Commercial Street, Ste. 3A, Boston,

MA 02109. Defendant regularly collects debt from consumers in the State of Texas.

      7. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                FACTS SUPPORTING CAUSES OF ACTION

      8. The instant action arises out of Defendant’s attempts to collect on a consumer obligation

(“subject debt”) Plaintiff allegedly owed.

      9. Upon information and belief, the subject debt stems from Plaintiff’s past due amounts of

on a home security plan Plaintiff had with ADT Security (“ADT”).

      10. Upon information and belief, after Plaintiff’s default, ADT placed the account with

Defendant for collections purposes in early 2021.

      11. Defendant sent a dunning letter to Plaintiff regarding the subject debt in Spring 2021.



1
    https://www.ccsusa.com/opCo_ccs.html

                                                   2
      Case 4:21-cv-02531 Document 1 Filed on 08/05/21 in TXSD Page 3 of 9




   12. Sometime in April 2021, Plaintiff reached an agreement with ADT that Plaintiff would

sign a new contract and reactivate monitoring services, in exchange for which ADT would waive

the subject debt.

   13. The above arrangement was memorialized in an email ADT sent to Plaintiff.

   14. At signing of the new contract, Plaintiff made a payment of $114 to ADT.

   15. Due to technical errors on ADT’s end, ADT failed to reconnect Plaintiff’s services and

has not yet reconnected him up until the filing of this lawsuit.

   16. However, as ADT promised, it should have forgiven and waived the subject debt

stemming from Plaintiff’s past contract.

   17. Despite this waiver, CCS continued to place collection calls to Plaintiff’s cellular phone

at (419) XXX-1212.

   18. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -1212. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   19. Defendant has used a variety of numbers when calling Plaintiff’s cellular phone which

numbers, upon information and belief, are regularly utilized by Defendant during its debt

collection activity.

   20. Upon speaking with Defendant, Plaintiff was informed that Defendant was calling

attempting to collect upon the subject debt.

   21. Plaintiff explained the arrangement with ADT and informed Defendant that he no longer

owed the subject debt.

   22. Plaintiff further requested that Defendant cease calling him.




                                                  3
      Case 4:21-cv-02531 Document 1 Filed on 08/05/21 in TXSD Page 4 of 9




   23. Nevertheless, Defendant flippantly dismissed Plaintiff’s provided information, and further

continued placing phone calls to Plaintiff’s cellular phone attempting to collect upon the subject

debt notwithstanding Plaintiff’s explicit demands such contacts cease.

   24. Plaintiff went as far as to upload the ADT email onto Defendant’s website as proof that

he did not owe the subject debt.

   25. Even such efforts could not stymie Defendant’s efforts, as Defendant did not stop the

collection calls and instead attempted to repeatedly collect despite knowing Plaintiff’s lack of

remaining obligation on the subject debt.

   26. Frustrated and concerned over Defendant’s conduct, Plaintiff spoke with the undersigned

regarding his rights, resulting in exhausting time and resources.

   27. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   28. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection calls in connection with

a debt not owed, significant emotional distress, and violations of his state and federally protected

rights as consumer to be free from harassing and deceptive debt collection conduct.

            COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   29. Plaintiff repeats and alleges paragraphs 1 through 29 as though fully set forth herein.

   30. Plaintiff is allegedly obligated to pay back on his customer obligation to ADT and is a

“consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.

   31. Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA, because it

regularly uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer

accounts.




                                                4
      Case 4:21-cv-02531 Document 1 Filed on 08/05/21 in TXSD Page 5 of 9




   32. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   33. The subject debt is a “debt” as defined by FDCPA § 1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

       a. Violations of FDCPA § 1692d

   34. The FDCPA, pursuant to 15 U.S.C. § 1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to

ring or engaging any person in telephone conversation repeatedly or continuously with intent to

annoy, abuse, or harass any person at the called number.”

   35. Defendant violated §§ 1692d and d(5) when it repeatedly called Plaintiff after Plaintiff

demanded it to stop. Despite knowledge that its calls were not desired nor welcomed, Defendant

chose to continue the calling. Defendant’s knowingly defiant conduct carries with it the natural

consequence of harassing and abusing Plaintiff.

   36. Plaintiff demanded multiple times that Defendant stop calling. As such, Defendant was

aware that further calling was harassing and annoying to Plaintiff, yet persisted in its efforts

nonetheless.

   37. Defendant further violated §§ 1692d and d(5) when it repeatedly attempted to collect upon

the subject debt despite being provided clear information that Plaintiff no longer owed the subject

debt. Defendant’s flippant disregard for Plaintiff’s provided information, and subsequent attempts

to collect upon the subject debt despite the information provided, underscores the extent to which

Defendant engaged in conduct which had the natural consequence of harassing and abusing



                                                  5
      Case 4:21-cv-02531 Document 1 Filed on 08/05/21 in TXSD Page 6 of 9




Plaintiff. Defendant knowingly attempted to hound a consumer for a debt not owed, a harm which

is at the center of the FDCPA’s purpose.

         b. Violations of FDCPA § 1692e

   38. The FDCPA, pursuant to 15 U.S.C. § 1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   39. In addition, this section enumerates specific violations, such as:

            “The false representation of – the character, amount, or legal status of any
            debt.” 15 U.S.C. § 1692e(2)(A);

            “The use of any false representation or deceptive means to collect or
            attempt to collect any debt or to obtain information concerning a
            consumer.” 15 U.S.C. § 1692e(10).

   40. Defendant violated §§ 1692e, e(2)(A), and e(10) when it continued to collect on the

subject debt despite knowing Plaintiff’s lack of remaining obligation. Plaintiff explicitly informed

Defendant of his arrangement with ADT, going so far as to upload clear documentation of the

arrangement, yet Defendant nevertheless repeatedly attempted to collect the subject debt from

Plaintiff. Through this conduct, Defendant falsely represented that the subject debt was still valid

and collectible despite having proof that the opposite was true. Defendant engaged in false

representation and furthermore, deceptive means of keeping up its collection effort on the subject

debt when it had knowledge that Plaintiff no longer owed subject debt.

         c. Violations of FDCPA § 1692f

   41. The FDCPA, pursuant to 15 U.S.C. § 1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.” § 1692f(1) further prohibits




                                                 6
      Case 4:21-cv-02531 Document 1 Filed on 08/05/21 in TXSD Page 7 of 9




“[t]he collection of any amount . . . unless such amount is expressly authorized by the agreement

creating the debt or permitted by law.”

   42. Defendant violated §§ 1692f and f(1) when it continued its collection effort on the subject

debt while having knowledge that Plaintiff no longer owed it and that Plaintiff did not wish to be

contacted about the subject debt. This willful ignorance of both the nonexistence of the subject

debt and Plaintiff’s plea is unfair and unconscionable. These means employed by Defendant only

served to worry and confuse Plaintiff into addressing a debt for which he had no remaining

obligation.

   43. As pled in paragraphs 26 through 28, Plaintiff has been harmed and suffered damages as

a result of Defendant’s illegal action.

   WHEREFORE, Plaintiff QUSAI H. SHARIRI respectfully requests that this Honorable Court

enter judgment in his favor as follows:

           a. Declaring that the practices complained of herein are unlawful and violate the
              aforementioned bodies of law;
           b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C. §
              1692k(a)(2)(A);
           c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
              provided under 15 U.S.C. § 1692k(a)(1);
           d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
              § 1692k(a)(3);
           e. Enjoining Defendant from further contacting Plaintiff seeking payment of the
              subject debt; and
           f. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   44.   Plaintiff restates and re-alleges paragraphs 1 through 44 as though fully set forth herein.

   45.   Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).



                                                 7
       Case 4:21-cv-02531 Document 1 Filed on 08/05/21 in TXSD Page 8 of 9




    46.   Defendant is a “debt collector” and “third party debt collector” as defined by Tex. Fin.

Code Ann. §§ 392.001(6)&(7).

    47.   The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2)

as it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

            a. Violations of TDCA § 392.302(4)

    48. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), prohibits a debt collector from

“causing a telephone to ring repeatedly or continuously, or making repeated or continuous

telephone calls, with the intent to harass a person at the called number.”

    49. Defendant violated § 392.302(4) when it repeatedly and continuously called Plaintiff while

knowing that Plaintiff no longer owed subject debt and that Plaintiff did not wish to receive the

calls. Defendant made such repeated calls with the intent to harass and abuse Plaintiff into making

payment on a debt that he no longer owed.

            b. Violations of TDCA § 392.304

    50. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(8), prohibits debt collectors from

“misrepresenting the character, extent, or amount of a consumer debt . . . .” § 392.304(19) further

prohibits debt collectors from “using . . . false representation or deceptive means to collect a debt

or to obtain information concerning a consumer.”

    51. Defendant violated §§ 392.304(8) and (19) when it continued its collection efforts on a

debt knowing that Plaintiff did not owe the subject debt. Instead of investigating and ceasing

collection, Defendant simply ignored Plaintiff’s pleas and provided information in order to justify

its collection efforts.




                                                 8
      Case 4:21-cv-02531 Document 1 Filed on 08/05/21 in TXSD Page 9 of 9




   WHEREFORE, Plaintiff QUSAI H. SHARIRI respectfully requests that this Honorable Court

enter judgment in his favor as follows:

           a. Declaring that the practices complained of herein are unlawful and violate the
              aforementioned statutes and regulations;

           b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. §
              392.403(a)(1).

           c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. §
              392.403(a)(2).

           d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for
              the underlying violations;

           e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code
              Ann. § 392.403(b);

           f. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: August 5, 2021                                  Respectfully submitted,

                                                       s/ Nathan C. Volheim
                                                       Nathan C. Volheim, Esq. #6302103
                                                       Federal I.D. No. 3098183
                                                       Counsel for Plaintiff
                                                       Admitted in the Southern District of Texas
                                                       Sulaiman Law Group, Ltd.
                                                       2500 South Highland Ave., Suite 200
                                                       Lombard, Illinois 60148
                                                       (630) 568-3056 (phone)
                                                       (630) 575-8188 (fax)
                                                       nvolheim@sulaimanlaw.com




                                                9
